Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/03/2021 is considered by the examiner.

Allowable Subject Matter
Claims 1-9 and 11-31 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 and 29, the combination of limitations involving, adjusting, at a first access point, a first basic service set (BSS) color based at least in part on a message indicating that a first BSS color is the same as a second BSS color, wherein adjusting the first BSS color comprises setting a BSS color status of the first BSS color to disabled, among other claim limitations, are non-obvious over the prior art. 
Regarding claim 21 and 30, the combination of limitations involving, transmitting, to a first access point, a message indicating that a first BSS color is the same as a received second BSS color, the message includes an event report element comprising an event token enabling or disabling autonomous reporting to the first access points, wherein disabling the autonomous reporting is associated with an indication that a BSS 
The closest prior art Oteri et al. (US 20180270038 A1) teaches a station (STA) reporting, solicited, done periodically or may be unsolicited by an AP, to report that a BSS may be discovered by the STA that may be using the same color and in response the AP choose a different color; Prior art IEEE P802.11 ( IEEE P802.11-REVmcTM/D5.0, Jan 2016) teaches an autonomous reporting by using dialogue token, but Oteri-IEEE P802.11 do not teach setting a BSS color status of a BSS color to disabled, and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CORRESPONDENCE INFORMATION                                                                                                                                                                                                                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Examiner, Art Unit 2416